2016-04856J/Court 314

IN THE INTEREST                                                    IN THE


MYKEAL RAO                                                         HARRIS COUNTY,

CHILD                                                          JUDICIAL FAMILY/JUVENILE DISTRICT



                      Motion to Extend Time to File Court Reporters Record

Antoinette Rao asks the Court to extend the time to file the court reporters record.

This motion is filed within the 10 day period to file a motion to extend the time of court reporters

Record as required by TRAP35.3(c).

The Court may grant an extension of time underTexas Rule of Appellate Procedure TRAP35.3(c).

The deadline to file the court reporters record is May 21,2018.

Antoinette Rao requests an additional 30 days to file court reporters record, extending the time to

June 21,2018.

Antoinette Rao needs additional time to file the court reporters documents because Ithought I had

30 days to file the court reporters record.

Antoinette Rao requests an additional time of 30 days to file the court reporters record due to a mistake

On my understanding of the deadline being 10 days instead of the 30 days Ithought it was.

For these reasons Antoinette Rao asks the Court to grant an extension of time to file the court

Reporters record until June 21, 2018.



                                                                            Acy^^^tA^^ar^
                                                               ProSe


                                                               Aravo85.ar@gmail.com

                                                               3435 Walnut Bend Lane #2714

                                                               Houston, Texas 77042 /832-245-1701